1. Under the evidence in this case, from the inception of the quarrel and fight to the infliction of the fatal wound several minutes later, there was such continuity of acts by both the defendant and the deceased, in time and sequence, as to indicate mutual combat, and render proper the charge to the jury on the law of voluntary manslaughter, permitting it under the defendant's statement and requiring it under the evidence.
2. The evidence supported the verdict, and the judge did not err in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                        DECIDED JANUARY 31, 1940.